DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-6, 8 and 9, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: causing one or more components of an imaging device to move according to a plurality of movement parameters to obtain a simulated region to be scanned on a subject; determining whether the simulated region matches a target portion of the subject and in response to a determination that the simulated region does not match the target portion of the subject, correcting at least one of the plurality of movement parameters and including all limitations recited in independent claim 1.
As per claim 10 and dependent claims 11-15, 17 and 18, the examiner found no reference in the prior art that disclosed or rendered obvious a system comprising at least one processor configured to cause the system to cause one or more components of an imaging device to move according to a plurality of movement parameters to obtain a simulated region to be scanned on a subject; determine whether the simulated region matches a target portion of the subject; and in response to a determination that the simulated region does not match the target portion of the subject, correct at least one of the plurality of movement parameters and including all limitations recited in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884